           Case 2:18-cv-00525-RBL Document 119 Filed 07/16/20 Page 1 of 3




 1                                                        The Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 9                                 AT TACOMA
10

11

12   ADRIENNE BENSON and MARY                      Case No. 18-cv-00525-RBL
     SIMONSON, individually and on behalf of all
13   others similarly situated,

14                                                 DECLARATION OF TODD LOGAN
                         Plaintiffs,
15
     v.
16

17    DOUBLE DOWN INTERACTIVE, LLC, a
      Washington limited liability company, and
18    INTERNATIONAL GAME TECHNOLOGY,
      a Nevada corporation,
19

20
                         Defendants.
21

22

23

24

25

26

27
                                                          T OUSLEY B RAIN S TEPHENS PLLC
     DECLARATION OF                                           1700 Seventh Avenue, Suite 2200
     TODD LOGAN - i                                            Seattle, Washington 98101-4416
                                                           Tel: 206.682.5600 • Fax: 206.682.2992
               Case 2:18-cv-00525-RBL Document 119 Filed 07/16/20 Page 2 of 3




 1   Pursuant to 28 U.S.C. § 1746, I declare and state as follows:

 2            1.     I am an attorney at Edelson PC. I am entering this declaration in support of

 3   Plaintiffs’ Motion to Compel Re: Request for Production No. 4.

 4            2.     This declaration is based upon my personal knowledge unless otherwise

 5   indicated. If called upon to testify as to the matters stated herein, I could and would competently

 6   do so.

 7            3.     Attached hereto as Exhibit 1 is a true and accurate copy of Plaintiffs’ First Set of

 8   Requests for Production to DoubleDown Interactive, LLC.

 9            4.     Virtual chip transaction data was produced in Fife v. Scientific Games Corp., No.

10   18-cv-00565-RBL (W.D. Wash.) and Wilson v. Playtika Ltd. et al., No. 18-cv-05277-RBL (W.D.

11   Wash.) without any motion practice by the defendants in those matters or by Apple Inc., Google

12   LLC, and Facebook, Inc. (the “Platforms”).

13            5.     On June 9, 2020, my colleague Brandt Silver-Korn offered via email to withdraw

14   the subpoenas issued to the Platforms, which are accessible at Dkt. 102-1, if DoubleDown agreed

15   to complete document production responsive to Plaintiffs’ Request for Production No. 4 by July

16   15, 2020. On June 12, 2020, DoubleDown, through its counsel Jaime Drozd Allen, rejected

17   Plaintiffs’ offer via email.

18            6.     Attached hereto as Exhibit 2 is a true and accurate copy of Defendant

19   DoubleDown Interactive, LLC’s Objections and Responses to Plaintiffs’ First Set of Requests

20   for Production.

21            7.     On July 14, 2020, I sent an email to counsel for DoubleDown, Jaime Drozd Allen,

22   offering to narrow the scope of Request for Production No. 4 to exclusively encompass the app

23   DoubleDown Casino, if DoubleDown agreed to produce all responsive transactional data for the

24   putative class by July 31, 2020.

25            8.     On July 15, 2020, I met and conferred telephonically, and in good faith, with

26   counsel for DoubleDown. The purpose of the call was to attempt to resolve the Parties’ dispute

27   over Plaintiffs’ Request for Production No. 4 without court action. The other conference
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF                                                       1700 Seventh Avenue, Suite 2200
      TODD LOGAN - 1                                                        Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:18-cv-00525-RBL Document 119 Filed 07/16/20 Page 3 of 3




 1   participants were Brandt Silver-Korn, Cecily Shiel, Jaime Drozd Allen, Cyrus Ansari, and

 2   Benjamin Robbins.

 3          9.      During the July 15, 2020 call, counsel for DoubleDown, Jaime Drozd Allen,

 4   stated that DoubleDown objected to Request for Production No. 4 because transactional data for

 5   the putative class was not relevant or proportional at this stage of the case. Ms. Allen agreed that

 6   the Parties’ dispute over RFP No. 4 would require the Court’s intervention.

 7

 8   I declare under penalty of perjury that the above and foregoing is true and correct.

 9

10          Executed on this 16th day of July, 2020 at San Francisco, California.

11                                                 /s/ Todd Logan
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      DECLARATION OF                                                      1700 Seventh Avenue, Suite 2200
      TODD LOGAN - 2                                                       Seattle, Washington 98101-4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
